QUAYLE DETAILED OFFICE ACTION
1.	This application is in condition for allowance except for the following formal matters: 
claim 1, line 4, “spring-biased” should be inserted before “frame”,
claim 1, line 9, “alongside a” should read “alongside the”,
claim 1 lines 11-12, “attach the optical fiber to the reel and” should be deleted,
claim 3, line 5, “full” should be deleted,
claim 3, line 5, “full of wound optical fiber” should be inserted before “is 
	removed”,
claim 3, line 5, “empty” should be deleted,
claim 3, line 5, “that is empty of optical fiber” should be inserted before “is 
	provided”,
claim 5, line 4, “distributed” should be inserted after “the”,
claim 5, line 7, “distributed” should be inserted before “optical” and
claims 6, 7, 8 and 9 should be deleted as being non-elected claims.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

2.	The following is a statement of reasons for the indication of allowable subject matter: claim 1, the closest prior art of record to Korean Patent Publication No. 1997-0000134 (Jan. 4, 1997) and  to Nagayama (US 5,322,229) either alone or in combination or in combination with the other prior art of record does not teach or suggest the specific method steps of claim 1 recited as follows: an equipment for attaching an optical fiber to a reel, the equipment comprising: a tape supply station configured to cut and supply pieces of tape; an attachment device having a spring-biased frame with a collector for collecting a piece of tape from the tape supply station for attaching the optical fiber to a reel; an actuator arranged for moving the attachment device and for pressing the collector having said piece of tape against the optical fiber and the reel in order to attach said optical fiber to said reel; and a cutter for cutting optical fiber, where said cutter is a blade arranged alongside the spring-biased frame of said attachment device, in order to protrude out past the collector, when the spring-biased frame is compressed, and configured to cut the optical fiber with a single motion when the collector of the attachment device is pressed against the optical fiber and the reel.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

3.	The amendments and comments filed 1-7-21 have been entered and fully considered. Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA GRAY whose telephone number is (571) 272-5778. The examiner can normally be reached on Monday - Friday, 9 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phil Tucker can be reached on (571) 272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LINDA L GRAY/Primary Examiner, Art Unit 1745